Opinion issued June 15, 2006

 


 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00533-CR
____________

IN RE LEON DAVID BOYD, JR., Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Leon David Boyd, Jr., filed in this Court a pro se petition for writ of
mandamus asking that we order respondent
 to rule on a pro se motion for speedy trial
and other pro se pre-trial motions that he filed.
          Relator is represented by counsel in the trial court.  Relator is not entitled to
hybrid representation.  In re Cooks, No. 06-04-00053-CV, slip op. at 2 (Tex.
App.—Texarkana Apr. 29, 2004, orig. proceeding); Gray v. Shipley, 877 S.W.2d 806 
(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d
623, 625 (Tex. Crim. App. 1981).  The petition for writ of mandamus is therefore
denied.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).